IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44904

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 650
                                                 )
       Plaintiff-Respondent,                     )   Filed: November 21, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
DONTAVIAN EILAND,                                )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of three years, for felony driving under the influence of
       alcohol, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Dontavian Eiland pled guilty to felony driving under the influence of alcohol, Idaho Code
§§ 18-8004, 18-8005. In exchange for his guilty plea, additional charges were dismissed. The
district court imposed a unified sentence of six years, with a minimum period of confinement of
three years. Eiland filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the
district court denied. Eiland appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Eiland’s judgment of conviction and sentence are affirmed.




                                                   2